ICJ_049_CertainExpensesUN_UNGA_NA_1961-12-27_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

OBLIGATIONS FINANCIERES
DES MEMBRES DES
NATIONS UNIES

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 27 DECEMBRE 1961

1961

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

FINANCIAL OBLIGATIONS
OF MEMBERS OF THE
UNITED NATIONS

(REQUEST FOR ADVISORY OPINION)

ORDER OF 27 DECEMBER 1961
La présente ordonnance doit étre citée comme suit:

« Obligations financières des Membres des Nations Unies,
Ordonnance du 27 décembre 1961: C. I. J. Recueil 1067, p. 64.»

This Order should be cited as follows:

“Financial obligations of Members of the United Nations,
Order of 27 December 1961: I.C.J. Reports 1961, p. 64.”

 

N° de vente: 256
Sales number

 

 

 
64

INTERNATIONAL COURT OF JUSTICE

YEAR 10961

27 December 1961

FINANCIAL OBLIGATIONS
OF MEMBERS OF THE
UNITED NATIONS

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,
having regard to Article 66, paragraph 2, of the Statute of the

Court;

Whereas, on 20 December 1967, the General Assembly of the

United Nations adopted a resolution requesting the International
Court of Justice to give an advisory opinion on the following
question:

“Do the expenditures authorized in General Assembly resolu-
tions 1583 (XV) and 1590 (XV) of 20 December 1960, 1595 (XV)
of 3 April 1961, 1619 (XV) of 21 April 1961 and 1633 (XVI) of
30 October 1961 relating to the United Nations operations in the
Congo undertaken in pursuance of the Security Council resolutions
of 14 July, 22 July and 9 August 1960 and 21 February and 24 No-
vember 1961, and General Assembly resolutions 1474 (ES-IV)
of 20 September 1960 and 1599 (XV), 1600 (XV) and r6or (XV) of
15 April 19617, and the expenditures authorized in General Assembly
resolutions 1122 (XI) of 26 November 1956, 1089 (XI) of 21 Decem-
ber 1956, 1090 (XI) of 27 February 1957, 1151 (XII) of 22 Novem-
ber 1957, 1204 (XII) of 13 December 1957, 1337 (XIII) of 13 Decem-
ber 1958, 1441 (XIV) of 5 December 1959 and 1575 (XV) of 20 De-
cember 1960 relating to the operations of the United Nations
Emergency Force undertaken in pursuance of General Assembly

4

1961
27 December
General List:
No. 49
FINANCIAL OBLIGATIONS U.N. MEMBERS (ORDER 27 XII 61) 65

resolutions 997 (ES-I) of 2 November 1956, 998 (ES-I) and 999
(ES-I) of 4 November 1956, 1000 {ES-I) of 5 November 1956, 1001
(ES-I) of 7 November 1956, 1121 (XI) of 24 November 1956 and
1263 (XIII) of 14 November 1958, constitute ‘expenses of the Organ-
ization’ within the meaning of Article 17, paragraph 2, of the
Charter of the United Nations?”

Whereas certified true copies of the English and French texts of
the aforesaid resolution of the General Assembly were transmitted
to the Court by a letter of the Acting Secretary-General of the
United Nations dated 21 December 1961 and filed in the Registry
on 27 December 1961;

Fixes 20 February 1962 as the time-limit within which written
statements may be submitted in accordance with Article 66,
paragraph 2, of the Statute of the Court;

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being author-
itative, at the Peace Palace, The Hague, this twenty-seventh day
of December, one thousand nine hundred and sixty-one.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
